DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities: 
In line 15, “a neural network” was probably meant to be the neural network.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-31, 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-9, 15, 17-20 of U.S. Patent No. 10,546,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are anticipated by the patented claims.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 32 is rejected under 35 U.S.C. 101 as claiming the same invention over that of Claim 9 of prior U.S. Patent No. 10,546,650. This is a statutory double patenting rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-26, 28-35, 37-38, 40  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alipanahi et al., “Predicting the sequence specificities of DNA- and RNA-binding proteins by deep learning”, Nature Biotechnology, VOLUME 33, NUMBER 8, AUGUST 2015.

Regarding Claim 21, Alipanahi teaches:
A computer-implemented method for modeling, for a particular aptamer and at least one target molecule, the results of an iterative SELEX process that begins with an initial pool of aptamers and iteratively updates the initial pool of aptamers at each of a plurality of rounds, the method comprising (Abstract; p. 831; Fig. 1: wherein the well known iterative SELEX process that begins with an initial pool of aptamers and iteratively updates the initial pool of aptamers is used in determining DNA and RNA sequences, that are aptamers, and their binding to specific or new or test sequences, that are the target molecules. Examiner’s note: identification of aptamers for binding to target molecules using the SELEX process as taught by the referenced art is well known and is also taught by many of the other provided references. See for example Brown, US 2010/0304991 A1, Abstract, on the provided PTO-892):  
obtaining data defining a sequence for the particular aptamer, the aptamer comprising a string of nucleobases (Fig. 1; pp. 831-832; section 7, supplementary information: wherein as discussed data for DNA and RNA sequences, that are aptamers comprising a string of nucleobases, are used in the discussed DeepBind model); 
encoding the data defining the sequence for the particular aptamer as a neural network input (Fig. 1; pp. 831-832; section 1, supplementary information: wherein as discussed the sequence data is inputted into the DeepBind model that is a convolutional neural network model);
and processing the neural network input using a trained neural network to generate an output that comprises a plurality of neural network outputs, wherein: each neural network output corresponds to a different one of the plurality of rounds in the iterative SELEX process (Fig. 1; pp. 831-832, 835; sections 1 and 7, supplementary information: wherein the binding score and the binding affinity produced from the DeepBind model for a new sequence, that is the particular target molecule, is discussed, and wherein as discussed the convolutional neural network model DeepBind, is trained to determine the binding score and the binding affinity of the DNA/RNA sequence to new sequences which are the particular target molecule, and this is done in conjunction with the well-known iterative SELEX process that progressively determine higher binding affinity sequences. The output of the neural network model that identifies binding sites in the test sequences corresponding to a SELEX round determination of binding affinity to the target molecule of the aptamer), 
and each neural network output is a prediction of a result of the corresponding SELEX round, if the particular aptamer were in the initial pool of aptamers as of the beginning of the corresponding SELEX round (Figs. 1 and 2; section 7, supplementary information: wherein
as discussed, the use of the convolutional neural network approach DeepBind determines a binding score that indicates the binding affinity for a sequence and this is done in conjunction with the well-known iterative SELEX process as described therein. Therefore, as is well known in the described iterative SELEX process, aptamers that are binding to the proposed target would still exist after that iterative SELEX round, and the output of the neural network model that identifies binding sites in the test sequences corresponds to a SELEX round determination of binding affinity to the target molecule of the aptamer).

Regarding Claim 22, Alipanahi further teaches:
The method of claim 21, wherein the neural network output corresponding to a first SELEX round in the iterative SELEX process comprises a binary value or a confidence value indicating whether the particular aptamer would exist in the pool of aptamers at completion of the first SELEX round (p. 831; supplementary sub-sections 1.1 and 1.4: A binary mask is used in the DeepBind model that employs the SELEX process; and a binding score computed by the DeepBind model that can be binary class labels of the DNA and RNA sequences, that are aptamers, and their binding to specific or new or test sequences, that are the target molecules that would indicate whether the particular aptamer would exist in the pool of aptamers after each round/iteration. Examiner’s note: see also Brown, US 2010/0304991 A1, Abstract). 

Regarding Claim 23, Alipanahi further teaches:
The method of claim 22, wherein the neural network output corresponding to a second SELEX round in the iterative SELEX process comprises a numerical value that represents predicted count of the particular aptamer in the pool of aptamers for the second SELEX round, and the second SELEX round is after the first SELEX round in the iterative SELEX process (p. 833: DeepBind model used to identify the number of binding sites. The output of the neural network model that identifies binding sites in the test sequences corresponding to a SELEX round determination of binding affinity to the target molecule of the aptamer pool after each SELEX round. Examiner’s note: see also Brown, US 2010/0304991 A1, Abstract and paragraph 49).

Regarding Claim 25, Alipanahi further teaches:
The method of claim 21, wherein the neural network is a convolutional neural network (Figs. 1-2; pp. 831-832; section 1, supplementary information: wherein as described the DeepBind model is a convolutional neural network).

Regarding Claim 26, Alipanahi further teaches:
The method of claim 21, wherein the data defining the sequence comprises data specifying secondary structure of the particular aptamer (Fig. 6; section 1, p. 2, supplementary information: wherein as discussed, data relating to secondary structure or secondary motifs is used. Examiner's note: this limitation is also taught by many of the provided PTO-892 references as well, see for example Borer, paragraphs 15, 22 and 27).

Regarding Claim 28, Alipanahi further teaches:
The method of claim 21, wherein encoding the data defining the sequence comprises converting the data defining the sequence to a plurality of one-hot vectors, each one-hot vector corresponding to a respective nucleobase in the particular aptamer (subsection 1.1, supplemental information: wherein a padded one of four array representation of the genomic sequence representing the nucleobase is used in the DeepBind convolutional neural network model).

Regarding Claim 29, Alipanahi further teaches:
The method of claim 21, further comprising iteratively applying mutations to the sequence to generate a mutated sequence that has a maximum strength of binding to the at least one target molecule, comprising for each of a plurality of iterations (p. 835; subsections 9.1, 9.3 and 10.1, supplemental information: wherein as collectively described, iterative mutations applied over many generations to the sequence is applied and determination of the binding score for each mutation): 
applying a mutation to a current mutated sequence to generate a new mutated sequence (p. 835; subsections 9.1, 9.3 and 10.1, supplemental information: wherein as described iterative mutation to generate mutant sequences is described); 
processing the new mutated sequence using the neural network to generate an output that characterizes how strongly the new mutated sequence binds to the particular target molecule (Figs. 1 and 4; p. 835; subsections 9.1, 9.3 and 10.1, supplemental information: wherein as described the DeepBind convolutional neural network model is used on the mutations to determine binding affinity);
using the neural network to determine whether the output indicates that the new mutated sequence binds stronger than the current mutated sequence (p. 835; subsections 9.1, 9.3 and 10.1, supplemental information: wherein as described the DeepBind analysis on the mutations indicates how each possible mutation increase or decrease the binding score); 
and selecting another mutation to be applied in a next iteration based on whether the output indicates that the new mutated sequence binds stronger than the current mutated sequence (p. 835; subsections 9.1, 9.3 and 10.1, supplemental information: wherein as collectively described, several mutation maps are generated in determining progressively stronger binding sites).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Alipanahi et al., “Predicting the sequence specificities of DNA- and RNA-binding proteins by deep learning”, in view of Borer, US 2011/0263459 A1.

Regarding Claim 24, with Alipanahi teaching those limitations of the claim as previously pointed out, Alipanahi may not have expressly taught the following:
The method of claim 21, wherein the output comprises a vector of fluorescence levels, where a brightness of each fluorescence level indicates how strongly the particular aptamer binds to the at least one target molecule. (Emphasis added).
However, Borer shows (paragraph 26: wherein fluorescence polarization that is determined on the fluorescence intensity/brightness is used to determine the binding affinity of the target molecule).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Borer with that of Alipanahi for determining how strongly the aptamer binds to the particular target molecule by using fluorescence levels, where a brightness of each fluorescence level indicates how strongly the aptamer binds to the particular target molecule.
The ordinary artisan would have been motivated to modify Alipanahi in the manner set forth above for the purposes of determining the binding affinity of a target molecule by using fluorescence polarization [Borer: paragraph 26].


Claims 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Alipanahi et al., “Predicting the sequence specificities of DNA- and RNA-binding proteins by deep learning”, in view of Stojanovic, US 2016/0076021 A1.

Regarding Claim 27, with Alipanahi teaching those limitations of the claim as previously pointed out, Alipanahi may not have expressly taught the following:
The method of claim 26, wherein the data specifying the secondary structure comprises data specifying a pattern of hydrogen bonds in the particular aptamer or an energy dot plot matrix of the particular aptamer. (Emphasis added).
However, Stojanovic shows (paragraph 136: wherein the secondary structure of the aptamer allows bonding to the target molecule via hydrogen bonding. Examiner's note: Hirao, see PTO-892, also teaches this, see for example paragraph 92).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Stojanovic with that of Alipanahi for having data specifying the secondary structure that comprises a pattern of hydrogen bonds in the aptamer.
The ordinary artisan would have been motivated to modify Alipanahi in the manner set forth above for the purposes of having the secondary structure of the aptamer to bond to the target molecule via hydrogen bonding to create a three-dimensional structure [Stojanovic: paragraph 136].

Claim 30 is similar to Claim 21 (the training of the neural network with labeled data also being taught by Alipanahi, see p. 831, wherein as discussed, sequences can have binary labels indicative of their binding scores. Note also that Borer, see PTO-892, also teaches the use of labels, see paragraph 64) and is rejected under the same rationale as stated above for that claim.
Claims 31-32 are similar to Claims 22-23 respectively and are rejected under the same rationale as stated above for those claims.
Claims 33-40 are similar to Claims 21-28 respectively and are rejected under the same rationale as stated above for those claims.
Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant pertinent prior art relating to this application where for example Brown, US 2010/0304991 A1, teaches the identification of one or more aptamers to at least one target molecule, comprising: selecting candidate aptamer sequences that bind to a target molecule, assigning to the bound sequences a measure (fitness function) of each sequence's aptameric potential, allowing evolution of some or all of the sequences to create a new mixture of candidate sequences, and repeating the method with the newly created candidate aptamer pool until the aggregate aptameric potential of the candidate pool reaches a plateau, wherein sequences present in the final pool are optimal aptamers to the target molecule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127